Title: From John Adams to Samuel L. Mitchell, 7 February 1817
From: Adams, John
To: Mitchell, Samuel L.



Dear Sir
Quincy February 7th 1817

I thank you for a Curiosity, which, for anything I know, is as inexplicable, as any thing in Antiquity.—
At what time, and by what People was that Monument to Daniel erected?
If by the Jews in the time of the Captivity, would not the Inscription have been in Hebrew? Would the Chaldeans have permitted the Jews to erect such a Monument, even with an Inscription in their own or in Egyptian Hierogliphicks? or may the Mahomitans within 1300 years have erected this Monument, and roguishly employed Chaldean Magi to write the Inscriptions. Yet the figures represent nothing in the Constellations above, or in the Earth beneath—
The Freemasons may conjure a meaning. My learned, amiable and highly esteemed Friend, Monsieur de Court De Gibelin, if he were alive, would write a Volume upon it.
Can you account for the total loss destruction and Anihilation of all the Languages excepting the Hebrew and the interpretation of all the Hyeroglyphicks, anteceedent to the Greek?
If I were fifty years younger it would give me pleasure to accompany you, though it must be “haud pari passu, in your industrious Researches into all Things.
I am Sir your Obliged Servant
John Adams